



Exhibit No. 10(o)*


REGIS CORPORATION


STOCK APPRECIATION RIGHT AGREEMENT




THIS STOCK APPRECIATION RIGHT AGREEMENT (the “Agreement”), dated as of April 17,
2017 (the “Grant Date”), is between Regis Corporation, a Minnesota corporation
(the “Company”), and Hugh E. Sawyer (the “Participant”).


WHEREAS, the Company wishes to incentivize the Participant to join the Company
by granting the Participant an opportunity to share in the appreciation in value
of shares of the Company’s common stock, par value $0.05 per share (the “Common
Stock”) through a grant of this stock appreciation right (the “Stock
Appreciation Right” or “SAR”); and


WHEREAS, the grant of the SAR hereunder is contemplated by Section 4(d) of the
Employment Agreement dated as of August 17, 2017 between the Company and the
Participant (the “Employment Agreement”);


WHEREAS, this SAR is granted under the inducement grant exemption under the
rules of the New York Stock Exchange; and


WHEREAS, the Company’s Compensation Committee (the “Committee)” has duly made
all determinations necessary or appropriate to the grant hereunder;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:


1.
Inducement Grant.



This SAR is granted under the inducement grant exemption under the rules of the
New York Stock Exchange. Accordingly, except for those terms of the Company’s
2016 Long Term Incentive Plan (the “Plan”) expressly referenced below, the award
is not subject to the terms of any equity compensation plan of the Company.
Where provisions of the Plan are expressly referenced below, the Participant
shall be a “Participant” for purposes of such Plan provisions, this SAR shall be
an “Award” for purposes of such Plan provisions and any other defined term used
therein that is not separately defined in this Agreement shall have the meaning
given to it in the Plan, and the Plan shall refer to the Plan as in effect on
the Grant Date.


2.
Grant of Stock Appreciation Right, Term and Vesting.



(a)Subject to the terms and conditions of this Agreement, the Company hereby
grants to the Participant this SAR award covering 1,000,000 shares of Common
Stock (the “SAR Shares”), pursuant to which the Participant is eligible for the
payment(s) described in Section 3(b) of this Agreement. The exercise price of
this SAR is $11.15 per SAR Share (the “Exercise Price”). This SAR may be
exercised only as to SAR Shares that have vested and become exercisable, and in
no event may this SAR be exercised for more than the number of SAR Shares
specified above.


(b)This SAR will expire and will no longer be exercisable at 5:00 p.m. Central
Time on the earliest of: (i) the date that is ten (10) years after the Grant
Date (the “Expiration Date”); (ii) upon




--------------------------------------------------------------------------------





the Participant’s Termination of Employment (as defined in the Plan) for Cause
(as defined in the Employment Agreement); (iii) upon the expiration of any
applicable period specified in Section 5 during which this SAR may be exercised
after the Participant’s Termination of Employment; or (iv) the date (if any)
fixed for cancellation of this SAR on terms consistent with Section 10.3(2) of
the Plan.


(c)Subject to Section 2(d), this SAR will vest on the second anniversary of the
Grant Date, subject to Participant’s continuous employment through such date.


(d)Notwithstanding Section 2(c), this SAR will become fully vested and
exercisable upon the earlier of (i) a Change in Control (as defined in the Plan)
that occurs prior to the Participant’s Termination of Employment, (ii) the
Participant’s Termination of Employment due to death or permanent disability (as
set forth in Section 5(b) of the Employment Agreement), and (iii) the
Participant’s Termination of Employment by the Company without Cause or by the
Participant for Good Reason (as defined in the Employment Agreement)effective
before the second anniversary of the Grant Date.


(e)The Company shall not be required to issue any fractional shares of Common
Stock hereunder, and no payment for said fractional share shall be due.


3.
Exercise of Vested Portion of the Stock Appreciation Right.



(a)    The Participant may exercise this SAR only to the extent that it shall be
vested in accordance with the provisions of Section 2 above and only on or after
the third anniversary of the Grant Date, unless this SAR becomes exercisable
earlier in accordance with Section 2(d). Exercise of this SAR to the extent
vested and exercisable may be made in part at any time and from time to time
prior to the expiration of this SAR.


(b)     The Participant may exercise any vested and exercisable portion of this
SAR by giving written or electronic notice of exercise to the Company or such
agent or representative as may be designated by the Company, in such form and in
accordance with such procedures as have been approved by the Company. Upon
exercise of this SAR, the Company shall cause to be issued to the Participant
shares of Common Stock with a fair market value equal to the excess of the fair
market value per share of Common Stock as of the date of exercise over the per
share Exercise Price, multiplied by the number of SAR Shares with respect to
which this SAR is being exercised. For purposes of this Agreement, the “fair
market value” of a share of Common Stock is the closing sale price for such a
share on the New York Stock Exchange on the date for which it is being
determined, or if no sale of such shares occurred on that date, the closing sale
price on the next preceding date on which a sale of such shares occurred.


1.
Forfeiture of SAR Upon Termination of Employment.



Subject to any accelerated vesting and exercisability of this SAR under Section
2(d), if the Participant experiences a Termination of Employment before this SAR
is vested, the unvested SAR shall be forfeited. In addition, if the Participant
experiences a Termination of Employment by the Company for Cause after this SAR
is vested but before it is exercised, the unexercised portion of this SAR shall
be forfeited. If the Participant experiences a Termination of Employment other
than for Cause after this SAR is vested or if the SAR vests upon the
Participant’s Termination of Employment pursuant to Section 2(d), this SAR shall
continue to be exercisable for a limited period of time as provided in Section
5.






2

--------------------------------------------------------------------------------





2.
Exercise of Vested Portion of SAR After Termination of Employment.



If the Participant experiences a Termination of Employment due to termination by
the Company without Cause or the Participant’s resignation with Good Reason
before the second anniversary of the Grant Date, then this SAR shall thereafter
be exercisable for (i) (A) two years from the Termination of Employment, if the
highest intra-day trading price of a share of Common Stock on the date of such
Termination of Employment (or the most recent trading day prior to such date if
the date of Termination of Employment is not a trading day) is greater than the
Exercise Price but less than $12.27; (B) three years from the Termination of
Employment, if the highest intra-day trading price of a share of Common Stock on
the date of such Termination of Employment (or the most recent trading day prior
to such date if the date of Termination of Employment is not a trading day) is
equal to or greater than $12.27; and (C) ninety (90) days from the Termination
of Employment, if the highest intra-day trading price of a share of Common Stock
on the date of such Termination of Employment (or the most recent trading day
prior to such date if the date of Termination of Employment is not a trading
day) is less than or equal to the Exercise Price, or (ii) until the Expiration
Date, whichever period is shorter; provided that as a condition to the
exercisability of this SAR, the Participant shall have signed and not rescinded
the release contemplated by Section 4(d)(iii) of the Employment Agreement. If
the Participant experiences a Termination of Employment due to death or
permanent disability, then this SAR shall be fully exercisable for a period of
one year following the date of such Termination of Employment, or until the
Expiration Date, whichever period is shorter. If the Participant experiences a
Termination of Employment for any other reason (other than a Termination of
Employment by the Company for Cause) after this SAR is vested, then this SAR
shall become exercisable in accordance with Section 3(a) and remain exercisable
until the Expiration Date.


3.
Tax Consequences and Payment of Withholding Taxes.



Neither the Company nor any Affiliate (as defined in the Plan) shall be liable
or responsible in any way for the tax consequences relating to the award or
exercise of this SAR. The Participant agrees to determine and be responsible for
any and all tax consequences to the Participant relating to the award and
exercise of this SAR and the issuance of Common Stock hereunder. If the Company
is obligated to withhold an amount on account of any tax imposed as a result of
the issuance of shares of Common Stock upon exercise of all or a portion of this
SAR, the provisions of Section 12.5 of the Plan regarding the satisfaction of
tax withholding obligations shall apply (including any required payments by the
Participant).


The Company shall have the right to withhold from any cash payment under any
compensation owned to Participant an amount sufficient to cover any required
withholding taxes in connection with the exercise of this SAR before actual
receipt of the shares of Common Stock or require the Participant or any other
person receiving shares under this Award to pay a cash amount sufficient to
cover any required withholding taxes in connection with the exercise of this SAR
before actual receipt of the shares. In lieu of all or any part of a cash
payment from the Participant, the Participant may elect to cover the required
withholdings through a reduction in the number of shares delivered upon exercise
of this SAR or through delivery or tender to the Company of shares of Common
Stock already held by the Participant, in each case valued in the same manner as
used in computing the withholding taxes under applicable laws.


4.
Nontransferable; Requirements of Law.



Except as otherwise approved by the Committee, this SAR may not be sold,
transferred, conveyed, gifted, assigned, pledged, encumbered, hypothecated,
alienated or otherwise disposed of, other than by will or the laws of descent
and distribution, and any attempt to do so shall be void. The Company shall not
be required to issue any shares of Common Stock in satisfaction of the exercise
of all or a portion of this SAR


3

--------------------------------------------------------------------------------





if the issuance of such shares shall constitute a violation of any provision of
any applicable law or regulation of any governmental authority.


The Participant acknowledges that any certificate representing shares of Common
Stock to be issued upon the exercise of this SAR may be required to bear any
legend that counsel to the Company believes is necessary or desirable to
facilitate compliance with applicable securities laws.


5.
Administration.



This SAR shall be administered and interpreted by the Committee. Actions and
decisions made by the Committee in accordance with this authority shall be
effectuated by the Company. The interpretation and construction by the Committee
of the Plan, this Agreement, and such rules and regulations as may be adopted by
the Committee for the purpose of administering the Plan, shall be final and
binding upon the Participant.


6.
Certain Plan Provisions; Recoupment Policy.



The Participant hereby acknowledges receipt of a copy of the Plan. In addition
to the provisions of the Plan referenced above, this SAR shall also be subject
to the following provisions of the Plan: 4.6 (Effect of Certain Changes), 10.2
(Additional Discretion), 10.3 (Fundamental Change) and 11 (Provisions Applicable
to Shares Acquired Under this Plan). The Company shall, upon written request
therefore, send a copy of the Plan to the Participant or any other person or
entity then entitled to receive the shares of Common Stock to be issued upon
exercise of this SAR.


The Company may recover any equity awarded to the Participant under this
Agreement, or proceeds from the sale of such equity, to the extent permitted by
the terms of Section 10(b) of the Employment Agreement, the Company’s Executive
Officer Incentive Clawback Policy, as it may be amended by the Board of
Directors from time to time, or any rule of the Securities and Exchange
Commission or any listing standard of the New York Stock Exchange, including any
rule or listing standard requiring recovery of incentive compensation in
connection with an accounting restatement due to the Company’s material
noncompliance with any financial reporting requirement under the securities
laws, which recovery shall be subject to the terms of any policy of the Company
implementing such rule or listing standard. 


7.
No Shareholder Rights until Exercise.



The grant of this SAR does not entitle the Participant to any of the rights of a
holder of the Company’s Company Stock, including voting and dividend rights. The
Participant shall have no rights as a shareholder of the Company with respect to
the shares of Common Stock to be issued upon exercise of this SAR until a stock
certificate therefor has been actually or constructively issued to the
Participant and in accordance with this Agreement.


8.
No Employment Rights.



Neither this Agreement nor the Award evidenced hereby shall give the Participant
any right to continue in the employ of the Company, any Affiliate or any other
entity, or create any inference as to the length of employment of the
Participant, or affect the right of the Company (or any Affiliate or any other
entity) to terminate the employment of the Participant (with or without Cause),
or give the Participant any right to participate in any employee welfare or
benefit plan or other program of the Company, any Affiliate or any other entity.






4

--------------------------------------------------------------------------------





9.
Governing Law.



This Agreement, the SAR awarded hereunder and the issuance of Common Stock upon
exercise of this SAR shall be governed by, and construed and enforced in
accordance with, the laws of the State of Minnesota (other than its laws
respecting choice of law).


10.
Entire Agreement.



This Agreement and the Plan constitute the entire obligation of the parties
hereto with respect to the subject matter hereof and shall supersede any prior
expressions of intent or understanding with respect to this transaction.


11.
Amendment.



Any amendment to this Agreement shall be in writing and signed on behalf of the
Company; provided that the last sentence of Section 12.1 of the Plan shall apply
to this SAR such that any “repricing” of this SAR shall require the approval of
the Company’s shareholders.


12.
Waiver; Cumulative Rights.



The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.


13.
Counterparts.



This Agreement may be signed in two (2) counterparts, each of which shall be an
original, but both of which shall constitute but one and the same instrument.


14.
Headings.



The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.


15.
Severability.



If for any reason any provision of this Agreement shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid or unenforceable provision were omitted.


16.
Successors and Assigns.



This Agreement shall inure to the benefit of and be binding upon each successor
and assign of the Company, and upon the heirs, legal representatives and
successors of the Participant.














5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.


 
REGIS CORPORATION
 
 
 
By: /s/ Eric Bakken
 
Name: Eric Bakken
 
Title: EVP, CAO, General Counsel and Secretary
 
 
 
PARTICIPANT:
 
 
 
/s/ Hugh Sawyer
 
Hugh Sawyer









6